            Case 1:20-cv-10190-JPC Document 8 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      12/10/2020
---------------------------------------------------------------------- X
                                                                        :
H.L.V.,                                                                 :
                                                                        :
                                    Petitioner,                         :
                                                                        :   20-CV-10190 (JPC)
                  -v-                                                   :
                                                                        :        ORDER
THOMAS DECKER, New York Field Office Director for :
U.S. Immigration and Customs Enforcement, et al.,                       :
                                                                        :
                                    Respondents.                        :
                                                                        :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

         The Court is in receipt of Petitioner’s request to proceed in this action anonymously using

only his initials. (Dkt. 5). While Respondents take no position on this request, the Court still

must independently assess whether Petitioner’s request is warranted. This is because the Petition

and other filings in this case are, of course, “judicial documents” for which a presumption of access

exists. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). As

Petitioner notes, the Second Circuit in Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 190 (2d

Cir. 2008), identified ten factors for the Court to consider in determining whether to exercise its

discretion to permit a party to proceed under a pseudonym. Petitioner’s Memorandum of Law in

Support of Motion to Proceed Using Initials, at 5. One of those factors is “whether the plaintiff’s

identity has thus far been kept confidential.” Sealed Plaintiff, 537 F.3d at 190.

         On the present record, the Court is unable to determine to what extent Petitioner’s identity

has maintained confidentiality in prior proceedings, including before the Immigration Judge.

Accordingly, by December 16, 2020, Petitioner is directed to provide the Court with a

supplemental submission discussing what measures, if any, have been taken thus far to protect his
          Case 1:20-cv-10190-JPC Document 8 Filed 12/10/20 Page 2 of 2




identity in his ongoing immigration proceedings and whether his identity is publicly available in

those proceedings.

SO ORDERED.

 Dated:   December 10, 2020
          New York, New York

                                                            JOHN P. CRONAN
                                                         United States District Judge




                                               2
